Citation Nr: 1141155	
Decision Date: 11/04/11    Archive Date: 11/21/11

DOCKET NO.  94-38 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased rating for the left knee, rated 10 percent prior to March 9, 1989, 30 percent from March 9, 1989, through April 28, 1993, 40 percent from April 29, 1993, through May 4, 1997, 100 percent from May 5 through June 30, 1997, and 40 percent from July 1, 1997.  

2.  Entitlement to a total rating due to individual unemployability caused by service-connected disabilities.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to July 1968. 

This appeal arises to the Board of Veterans' Appeals (Board) from August 1989 and later-issued rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In August 1989, the RO denied an increased rating for the left knee, then rated 10 percent (see claims files, Vol 1).  The Veteran timely appealed that decision.  On his VA Form 9, Appeal to the Board of Veterans' Appeals, submitted in November 1989, he requested a hearing before the Board and he mentioned that he was unemployable.  In February 1990, the RO granted a 30 percent rating for the left knee effective from March 9, 1989.  The RO then unilaterally withdrew the Veteran's appeal for an increased left knee rating.  The RO did not process his request for a hearing, did not address his informal unemployability claim, and did not forward his appeal to the Board. 

Later RO rating decisions continued to deny an increased left knee rating.  In an October 1997 rating decision, the RO granted a temporary total rating for left knee surgery, effective May 5 through June 30, 1997, and then restored the prior 30 percent rating (see claims files, Vol 2).  In a February 2003-issued rating decision, the RO granted a 40 percent rating effective from April 29, 1993.  The Veteran has continued his appeal for higher left knee ratings.

This appeal also arises from August 1993 and later-issued rating decisions that in pertinent part denied entitlement to a total disability rating based on individual unemployability (hereinafter referred to as TDIU).  

The Board remanded the case in July 1999, April 2000, and in February 2004.  In pertinent part of an August 2010 decision, the Board denied a rating in excess of 40 percent for the left knee and denied TDIU.  In February 2011, the United States Court of Appeals for Veterans Claims (hereinafter: the Court) vacated that portion of the Board decision that denied a higher left knee rating and a TDIU rating. 

The Board has re-characterized the left knee issue to reflect the various ratings assigned the left knee during the appeal period.  

In March 2011, the Veteran requested service connection for diabetes mellitus.  This is referred to the RO for appropriate action.  

In July 2011, three June 2011-dated VA compensation examination reports (neurology, spine, and joints), a June 2011-dated nursing-note, and a July 2011 neurology addendum report were received at the Board.  The RO has not had the opportunity to review this evidence and the Veteran has not waived his right to initial RO consideration of this evidence.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action is required.








REMAND

Left Knee Rating

The left knee is rated 10 percent prior to March 9, 1989, 30 percent from March 9, 1989, through April 28, 1993, and 40 percent from April 29, 1993.  Diagnostic Code 5299-5257 (denoting instability) was assigned for earlier portions of the appeal period.  Commencing on April 29, 1993, the left knee disability was re-coded under Diagnostic Code 5261 (denoting limited extension) and a 40 percent rating was assigned.  

The Court has vacated that portion of a prior Board decision that denied a higher left knee rating and a TDIU rating.  The Court instructed the Board to accomplish the actions set forth in a joint motion for remand.  The joint motion for remand focuses on the Board's failure to consider separate ratings for left knee limited motion in flexion and for left knee instability.  Prior to Board adjudication of this case, the RO should consider any additional relevant evidence received since the most recent supplemental statement of the case (SSOC), consider each rating assigned to the left knee, and consider separate ratings for limited motion in flexion and left knee instability.  These actions should be carried out for each rating period, as set forth on page one of this remand order, except that the period from May 5 through June 30, 1997, need not be addressed, as the maximum benefit has already been granted for that period.  

In addition to the issue of a higher left knee rating and/or additional left knee ratings, other service connection claims remain on appeal by virtue of the Board's August 2010 remand order.  The Veteran's representative recently reported that a post-traumatic stress disorder (PTSD) claim is pending and the Veteran has recently requested service connection for diabetes, claimed due to herbicide exposure.  Finally, the recent joint motion for remand reflects that the Board had not considered all service-connected disabilities when it previously denied TDIU.

TDIU

TDIU may be assigned, where the schedular rating is less than total, when the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a) (2011).

The provisions of § 4.16(b) allow for extra-schedular consideration of cases in which Veterans who are unemployable due to service- connected disabilities but who do not meet the percentage standards set forth in § 4.16(a).  There must be a determination that the Veteran's service-connected disability is sufficient to produce unemployability without regard to advancing age or non-service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  Assignment of a TDIU evaluation requires that the record reflect some factor that "takes the claimant's case outside the norm" of any other veteran rated at the same level.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15).  The question is whether the Veteran is capable of performing the physical and mental tasks required of employment, not whether the veteran can find employment.  Id.

VAOPGCPREC 6-96 holds that where the Veteran has raised the issue of entitlement to an extra-schedular rating or a TDIU rating but the record contains no evidence which would render the claim plausible, the Board may, subject to the considerations expressed in VAOPGCPREC 16-92 and Bernard v. Brown, 4 Vet. App. 384 (1993), determine that referral to the appropriate officials for consideration of an extra-schedular rating or a TDIU rating is not warranted.  In this case, the Veteran's assertion of unemployability, as well as an SSA decision that supports his claim, renders the TDIU and/or extra-schedular claim plausible. 

The Court specifically held that the Board is precluded from assigning an extra-schedular rating "in the first instance."  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  Thus, where the Veteran raises an extra-schedular claim or where the evidence tends to raise the claim, the Board must remand the matter for initial consideration by the proper authority-proper authority being VA's Central Office.  

Because a claim for TDIU is inextricably intertwined with all pending claims, a Board decision on TDIU would be premature at this time.  The TDIU claim must therefore be remanded for additional consideration.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should consider any additional relevant evidence received since the most recent supplemental statement of the case (SSOC).  The AMC should then consider an appropriate rating for left knee limited motion in flexion, limited motion in extension, and for left knee instability.  These actions should be carried out for each rating period, as set forth on page one of this remand order, except that the period from May 5 through June 30, 1997, need not be addressed, as the maximum benefit has already been granted.

2.  Following the above requested development, the AMC should develop the TDIU claim as necessary.  Following adjudication of all pending service connection claims, and following further development and re-adjudication of the TDIU claim, if the benefit is not granted for any portion of the appeal period, the AMC should submit it to the Director, Compensation and Pension Service, for extra-schedular consideration in accordance with 38 C.F.R. § 4.16(b) and § 3.321. 

3.  Following the above action, if TDIU is not granted, an appropriate SSOC should be issued.  The Veteran and his representative should be afforded an opportunity to respond to the SSOC before the claims folders are returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


